Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
The applicant’s arguments conflate that there are differences between the claimed “first storage volume/location” and the primary storage/location of the prior art of Watanabe in addition to differences between the “second storage volume/location” and the secondary storage/location of the prior art.  However, Watanabe states in ¶54 that secondary storage and primary storage can be configured in the same manner including components capable of both functionalities (i.e. both can modification indicators).  Additionally ¶93 teaches that a “reverse updating” from a secondary storage to a primary storage can take place when data writes are conducted to the secondary storage. Therefore in some instances, changed data can be tracked at a primary site and transferred to a secondary site, while the reverse can also be true as in changed data can be tracked at a secondary site and the changes transferred to the primary site.  Please also note that restoring/resynching data works in the same manner, where differences are determined/tracked and those differences are transferred/restored.  Finally, Watanabe states in ¶124 that various changes and substitutions are intended.  As such the claimed subject matter fails to provide any material differences that are not taught and/or would be made obvious by the teachings of Watanabe.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe (US 2004/0260873).

In regards to claims 1-20 Watanabe teaches,
	In ¶122 that executable code can be executed on a processor.  At least ¶87 teaches that modification and replication indicators can be used to track changed and/or synchronized data between the primary volumes SG-1 of a primary storage of a local site with data stored on the SG-2 and SG-3 secondary storages (see fig. 4).  Data changes can also be tracked and synchronized from primary volumes to the secondary volumes (see fig. 4-6 and ¶70-89) during normal operation.  Figs 7-8 and ¶90-99 teach that the secondary volumes can be used to restore the primary volumes and that during the restore operation accesses can be directed to the secondary volumes and those updates can then be sent to the primary storage.  
	As one storage site is capable of taking over incase of a failure, the roles of the primary/local storage site and the secondary/remote storage site are interchangeable, as such transfers can be migrations, synchronizations, recoveries, roll-backs, roll forwards as such depending on the state of the data and its source/destination.  Additionally, ¶116 teaches that devices can be attached/detached in order to access reliable data.  
	In the event that a single embodiment and/or Watanabe fails to explicitly teach any specific operation detailed in the claims, the examiner would like to point out that Watanabe discloses ways to accomplish all of these actions of tracking changing, synchronizing, replicating, restoring (i.e. rolling back/forward) during normal and failure conditions for at least two storage locations each containing one or more volumes and storage groups that are being claimed.  Watanabe further states in ¶95: 
“It will further be appreciated that the invention enables other recovery in which, for example, error detection, security or other initiating triggers and subsequent taking over or "redirection" can be conducted in a similar manner with regard to utilization of one or more secondary site data stores, code, portions/groups thereof or some combination. (Some modification may, however, be required with regard to specification of data, application code, specific data stores, groups or portions, triggering parameters, and so on, e.g., within commands, references or administrator or other code. However, those skilled in the art will appreciate that the invention enables similar if not the same operation in each case, and facilitates various alternatives as well.” 
and in ¶124: 
“While the present invention has been described herein with reference to particular embodiments thereof, a degree of latitude of modification, various changes and substitutions are intended in the foregoing disclosure, and it will be appreciated that in some instances some features of the invention will be employed without corresponding use of other features without departing from the spirit and scope of the invention as set forth.”
	As such, Watanabe at least suggests any modifications can be taken by one of ordinary skill in the art depending on the desired specifications (i.e. engineering design constraints).  Therefore it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have been able to modify the explicit teachings of Watanabe in order to meet certain design constraints and/or specific storage configurations in order to be able to implement at least the aspects of data recovery/security.

	EXAMINER’S NOTE
	Examiner has cited particular paragraphs, figures, and/or columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching and/or making obvious all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The applicant is reminded of what constitutes a proper reply to this office action is detailed in 37 CFR 1.111, and that the examiner has the discretion to treat any response that fails to meet ALL of the requirements of that section as NON-RESPONSIVE without any additional extensions of time (see MPEP 714.03).  	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON W BLUST/Primary Examiner, Art Unit 2137